Third District Court of Appeal
                               State of Florida

                            Opinion filed May 8, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D19-699
                         Lower Tribunal No. 84-2314A
                             ________________


                            The State of Florida,
                                    Petitioner,

                                        vs.

                               David Gottfried,
                                   Respondent.



     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Nushin G. Sayfie, Judge.

     Ashley Moody, Attorney General, and Linda Katz, Assistant Attorney
General, for petitioner.

      Carlos J. Martinez, Public Defender, and Jonathan Greenberg, Assistant
Public Defender, for respondent.

Before EMAS, C.J., and SCALES and LINDSEY, JJ.

     PER CURIAM.
      We dismiss the State’s petition for writ of certiorari for lack of jurisdiction.

See Coffey-Garcia v. South Miami Hosp., Inc., 194 So. 3d 533, 536 (Fla. 3d DCA

2016) (observing: “For a writ of certiorari to issue, the petitioner must demonstrate

that the challenged non-final order (1) departs from the essential requirements of

law, (2) results in material injury for the remainder of the case, and (3) such injury

is incapable of correction on post-judgment appeal. The last two elements are

referred to as irreparable harm, the establishment of which is a condition precedent

to invoking certiorari jurisdiction”) (citations omitted); Citizens Prop. Ins. Corp. v.

San Perdido Ass'n, Inc., 104 So. 3d 344, 353 (Fla. 2012) (noting that “this Court has

never held that requiring a party to continue to defend a lawsuit is irreparable harm

for the purposes of invoking the jurisdiction of an appellate court to issue a common

law writ of certiorari. . . . [T]o establish the type of irreparable harm necessary in

order to permit certiorari review, a party cannot simply claim that continuation of

the lawsuit would . . . result in needless litigation costs. To hold otherwise would

mean that review of every non-final order could be sought through a petition for writ

of certiorari. Under such a ruling, appellate courts would be inundated with petitions

to review non-final orders and trial court proceedings would be unduly interrupted”);

State v. Lozano, 616 So. 2d 73, 75 (Fla. 1st DCA 1993) (noting: “Ordinarily, the

time, trouble, and expense of an unnecessary trial are not considered ‘irreparable




                                          2
injury’ for these purposes. The ‘irreparable injury’ test must be satisfied in a

certiorari proceeding that arises from a criminal case, as well”) (citation omitted).




                                          3